Case 2:14-cv-02827-SRC-CLW Document 51- 5 Filed 08/Q8/ of ge
ne ESET RET geese CLAUS

ASE are _ fee)

 

2500. peru

 

  

AL Loa Cow Be Ver ciel a
West 22ete Bove. uw Dit. Peper Keo
moslty ies 4 actly TELE CHS
There was Mo paper vacate hoasut Woes the

Dont. Wat fheve BOUL fey A
ced. tte “Which hoes Against The SEC Clams
= Tr ve Mo Leo. heé ‘1g 44nx<e di of vf bo Vdoud
«Ag Atust Bey ¢ heer TS WHeSEc T did as

_ thed made iv flere C (aiw(Ke fer fo. Debbis Exod

; We Apen/ + [Sodtocd inx Vevey.

AS. gcHting. Wore Ar 4beGalt+ La Be Tach
STUY Fran hen; bore kSs St. £ ¢ f lipsud fa

Fi euds pwd Fall LT woud be! T hwe

228. te wy Mame Awd brveui id Ret
OR Car P Aymeuts

 

   

  
    

   

 

       
  

   
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 2 of 11 PagelD: 517

. x UNITED STATES

a {iv SECURITIES AND EXCHANGE COMMISSION
se ” STATEMENT OF FINANCIAL CONDITION OF
, CY’ Shawn Becker

Statement of Assets and Liabilities as of Yi} /9.

Assets:

List all assets owned by you, your spouse, or any other member of your
household, directly or indirectly, and all assets which are subject to
your or your spouse's possession, enjoyment, or control, regardless of
whether legal title or ownership is held by a relative, trustee,
lessor, or any other intermediary, including but not limited to the.
categories indicated below. aS

1. Cash oY)? 25 oe

2. Cash Surrender Value of Insurance _-t}
3, Accounts Receivable CO
4, Loans or Notes Receivable 6
5. Real Estate ray

. 00
6. Furniture and Household Goods A406
7. Automobiles -O -
8. Securities -—O -

9. Partnership Interests - © -

 

10. Net Value of Ownership Interest in Business -
11. Individual Retirement Accounts (IRAs) -O-
12. Keogh Accounts or Plans “O-
13. 401(k) Accounts or Plans -~O-
14. Other Pension Assets -O-
15. Annuities —~ tL)
16. Prepaid Expenses or Liabilities

18. Other (Itemize)

19.

 

17. Credit Balances on Credit Cards -( i

20.

 

Total Assets 3,64 | 20 3/28
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 3 of 11 PagelD: 518

B. Liabilities:

List all liabilities, including but not limited to the items
listed below.

1.

Mortgages W3lh

 

 

 

2. Auto Loans _

3. Credit Card Debt LOK

4. Loans on Insurance Policies ee

QD. Installment Loans 30K 2OK

6. Other Loans or Notes Payable Pev Sonal L-656;609-1,Y4

7. Accrued Real Estate Taxes BK

8. Judgments/Settlements Owed ee

9. Other (Itemize): ee

10. ee

11. by
IO
AY,

Total Liabilities { 2d 000 + Wk

Cc. Net Worth (Assets Minus Liabilities) “14145, 259

See Attached: Evib:+ Z ( ale
Most Acc Mowey botrow Cas SY years
were roo Tin Becker, Ty S'S Sioa, Keast Fi \erua)

Sle Landes, Raw ry AWINDS « APPCOK. SSOK
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 4 of 11 PagelD: 519

D. For each asset with a fair market value of greater than $1000,
describe the asset, state the form of ownership ( e.g.,
individual, joint, beneficial interest), provide a fair market
value and explain how fair market value was determined (e.g.,
appraisal, comparison, estimate, etc.).

N/A

E. For each liability, indicate the date incurred; the original
amount of the liability; the length of the obligation; the
interest rate, the collateral or security; if any, who is
responsible for the obligation; the outstanding balance; the
name(s) and address(es) of all obligee(s); and your relationship

(if any) to each creditor. 5
15 Der Sonal LoANS ACCtaed Leow Ze lé 40 DAE

SEE Attached Wivtvest Rate varies Per persor

Realestate 1Ats OP Time Shares 2016 +0 Presgot
Credit cavds Closed OK © Z3B ZOU to 2o(3
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 5 of 11 PagelD: 520

F. List all securities or commodities brokerage accounts and
accounts at banks or other financial institutions in your name;
under your control; in which you have or had a beneficial
interest; or to which you are or were a signatory since June 1,
2015. For each account, specify the location of the account,
account number and balance in cash or securities.

NONE

G. List any 401(k) plans, pension plans, Keogh plans, individual
retirement accounts, profit sharing plans, thrift plans, life
insurance policies or annuities, in which you have an interest,
vested or otherwise. For each account or plan, specify the
account name, the location of the account, account number and
balance, and the terms of withdrawal or loan options.

NONE

H. List all credit cards or lines of credit in your name or to which
you are a signatory, including the name of the credit issuer,
account number, credit limit, and amount of indebtedness.

Mone
WLLE ClosGS OR 1 Collection

SEE Credit eport
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 6 of 11 PagelD: 521

Il. Cash Flow Information

A. Income/Receipts

List all money or other income received from any source on a
monthly basis by you, your spouse, or any other member of your
household, identifying the source, recipient, and amount. For any
income received on a basis other than monthly, convert to a

monthly basis for the purposes of this statement.
Description Source Amount 5 / 5

 

 

 

1. Salary/Wages - O °
2. Commissions/Advances -O-
3. Consulting Fees ‘Privade Cas 8,223 pretax SOF
4. Dividends -O-
5. Interest -O-
6. Annuities -O-
7. Pensions 707
8. Rents/Royalties -O->
9, Sales of Assets (Net) -O-
10. Repayment of Loans -O-

ll. Payments on obligations made
on your behalf by others -OQ -

12. Fringe Benefits

(e.g., Car) -O-

13. Alimony/Child Support -Q-
14. Gifts/Bonuses O-
15. Other (Itemize) -O-

 

 

16. 778213 ™ pretar
Cy —,
7 asm!

Total Receipts
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 7 of 11 PagelD: 522

B. Expenses/Disbursements

List all monthly expenditures
your household for the past 12 months,

and the amount, including projected expenses.

which varies from month to month,

the average amount on a monthly basis.

Description

1.

2.

10.

11.

12.

13.

14.

15.

*If you anticipate unusual expenses in the coming 12 months, please

Mortgage/Rent

Food

Utilities

Payment on Loans

Real Estate Taxes

Insurance Premiums Mmed+car
Medical Expenses Seri pts +Co PANS

Automobile Expenses Brother « Finwces

Alimony/Child Support

CWidtare food for Gwe oid haby

Income Taxes

Other Expenses (Itemize)

CeiPhowe 4 people 500%

Finnice’s Legal, Phove, at Teil 1Seo
2c Py -y é tc

Mostly TAK» 05 CuT Foteotia| ClhiewTS

Total Expenses/Disbursements

 

 
      
   

 

describe them.

for whatever purpose for you or
identifying the purpose

For any expenditure

indicate a range of amounts and

Ds Ff HAG

Amount
3o07$

loou Seo
{0CO

GET &
1700 1 SHEE
650 ~

1600

ZL00 Emma -
Goo Rella -

£00 |
Will Fall oSF Soon

356 (Cyof

EE
19,125°% 2e

B7ea=

wt

  
  
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 8 of 11 PagelD: 523

III. Other Information

A. List any disbursement having a value of $1000 or more, made on
your behalf, or on behalf of your spouse or children, by any
other person or entity since June 1, 2015, the amount of the
disbursement, and the name and address of the person or entity
who made the disbursement.

Zo00e For Sows Living Expeases

B. List all transfers of cash in an amount of $1000 or more, or
assets or property with a cost or fair market value of $1000 or
more, made by you since June 1, 2015, and, if applicable,
identify the value of the asset, the consideration received, and
the relationship of the transferror to the transferee, or
indicate that no such transfers have been made.

NONE
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 9 of 11 PagelD: 524

Cc. Identify any financial institution accounts (other than those
identified in Item I.F. above) in which you have deposited more
than $1000 since June 1, 2015, or indicate that no such deposits
have been made.

UMB BANK

D. List all dependents, their ages, and whether or not they reside
with you.

Grace Becker 27

Tack Becker 23

Cwm Becleer IS - Reside Aart +iwt
Bella decker Gumo- ui Ce nt

BE. Attach federal income tax returns filed by you or on your behalf
(including personal, trust, or business returns) during the years 2015

through 2017. Zoos wNeTacame, [lo te Sfp moTycom
Hive jo prepwe Reluvir-fer Part of Zole ailo ft ZT

EF. Attach any federal gift tax returns filed by you or your spouse during
the years 2015 through 2017. Nowe

G. Attach any financial statement which the declarant has prepared during
the years 2015 through 2017 for any purpose (e.g., such as a financial
statement provided to a bank to secure a loan) ‘Nowe

HE. Attach copies of documents evidencing all outstanding loans for which you

or your spouse is either a lender or borrower. . .
mostly Yerba Loaris OVE - Submitted Letiers

I. Attach copies of all securities, commodities, bank, or other financial
institution account statements for the past 12 months in your or your
spouse’s name, under your or your spouse’s control, or in which you or
your spouse has a beneficial interest. None
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 10 of 11 PagelID: 525

Under penalties of perjury, I declare that I have examined the information given in
this statement, and attached hereto, and, to the best of my knowledge and belief, it

is true, correct, and complete. I further declare that I have no assets, owned
either directly or indirectly, or income of any nature other than as shown in, or
attached to, this statement. I understand that any material misstatements or

omissions made by me herein or in any attachments hereto may constitute criminal
violations, punishable under 18 U.S.C. 1001.

/ “fs fig

HAI Datf 4

Sworn before me this JZ day of Leenbes , 2018.

CL a

Not ublic

 

KEREN TANCO

Notary Public - State nsas
My Commission Expires/,7/a- 2, 2b he

 

 

 
Case 2:14-cv-02827-SRC-CLW Document 51-1 Filed 08/08/19 Page 11 of 11 PagelD: 526

 

O74 e/1s 1010/8 shateviert Tota B6670Y | 48 = 2615S ter ho BoteurkeLueom
Tucome Yee Tat?355,165 243 = 8,273 per mo.
Creede va SOE YS=i1 |882 per Mouth Bors anrel
— STruhevtatacce 3Q000 0
Didut Slay t waking Mosay ust. | 5/ie. Boezawed mow efbetr le
thas o hag to borvay mouey Every Motintrowr Os to
Pte seat, Prseetly Lanuiro, Out of Tucome + Places to _
—Dovray AD T Nave mun Assets to borrow, AgAiast fevisp.
